UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6297


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS JERMAINE WRIGHT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:09-cr-00967-JFA-1; 3:19-
cv-01879-JFA)


Submitted: June 16, 2020                                          Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Jermaine Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Jermaine Wright seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

could find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Wright has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2